DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Status
Claims 1-15, 26-30 are withdrawn.  Claims 16, 17, 18 are canceled.  Claims 19-25 and 31-33 are pending.

Response to Applicant Remarks
With regard to the rejection under 35 USC 101, Applicant is of the opinion that the claims are directed to statutory material.  Examiner respectfully disagrees.   Applicant remarks, “…Applicant has amended claim 19 to add: generating electronic signatures to each of the elements of one or more entities; computing a cryptographic hash of each of the elements…”  
With regard to the rejections under 35 USC 112(a), Applicant has amended to overcome rejection of paragraphs 21 and 22 of prior Action (regarding the ‘system’ and ‘superseding’).  However, the rejections regarding ‘revoking’ and the ‘pointers’ are maintained, below.
  With regard to the rejections under 35 USC 112(b), amendments have not addressed the rejections, which are maintained.
With regard to the prior art rejections, Applicant remarks, “…The Examiner contends that Yago discloses the following claim 19 limitation in Yago’s paragraphs [72] and [73] (now amended; emphasis added): tracking the modification of state to a document element by superseding, by the computer information system processor, a first cryptographic element proof in the distributed ledger corresponding to the document element, by adding, by the processor, a second cryptographic element proof to said distributed ledger, wherein the second cryptographic element proof attests to the modified content of the document element.  This is incorrect. Yago does not disclose or fairly suggest adding a second cryptographic element proof to the ledger wherein the second cryptographic element proof attests to the modified content of the document element.” (Pages 14-15 of Remarks). Applicant further remarks, “Yago fails to describe any notion of a document element, a first cryptographic element proof corresponding to the document element, the document element being modified, and a second cryptographic element proof attesting to the modified content of the document element.” (Page 17 of Remarks).  
  Examiner respectfully disagrees, and notes that the claim recites, “…representing, by the processor, the document as consisting of elements, wherein an element is a portion of the document or the entire document…”  Consequently, the contract disclosed by Yago, either in part determination of modification of state to a document element, not the document element being modified.  The state can broadly be interpreted as a state of the contract such as contract expired ([Yago [70]), or an instance of designated event has occurred, such as payment received (Yago [72]).  Such payments correspond to transactions being broadcast to the ledger (see Yago [73]), comprising a second cryptographic datum being send to the ledger, said datum attesting to the modified content of the contract (Yago [73], “…successfully executed contract…”).  This second cryptographic element proof attests to the modified content of the contract (document element), where the modified content of the document element is broadly interpreted as a change to the contract status, such as payment received, or successfully executed.
 It is also noted that Yago was not relied upon to disclose the specific nature of the element proof for each element, or hash of the element; Anderson was relied upon for disclosing these features.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The prior art rejections are therefore maintained.  Citations have been added/modified as necessitated by claim amendments.
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-25 and 31-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
Independent claim 19 recites representing… document as consisting of elements, wherein an element is a portion of the document or the entire document; generating … signatures to each of the elements of one or more entities; recording…electronic signatures to each of the elements by one or more entities and by recording a cryptographic element proof (EP) for each element, wherein the cryptographic EP includes … computed cryptographic hash of the element together with the electronic signatures of one or more entities with the entities’ private keys;  determining the modification of state to a document element by superseding… a first cryptographic element proof in the distributed ledger corresponding to the document element, superseding is defined as by adding…a second cryptographic element proof to said distributed ledger, wherein the second cryptographic element proof attests to the modified content of the document element, and by adding a separate transaction on the distributed ledger that acts as a pointer to the first cryptographic element proof pointing to the second cryptographic element proof; or revoking a document element by revoking…a cryptographic element proof of said cryptographic element proofs by annotating the cryptographic element proof in a separate transaction that points to the earlier element proof; subsequent to superseding or revoking the document element, providing access…to the content of the document element and also providing a pointer to the chain of EPs corresponding to that element, the document having a head commitment that includes the first cryptographic element proof and the subsequent cryptographic element proofs pointed to until a terminal element proof, thereby providing authentication of the content and its current state and a means to determine whether the content has been superseded or revoked, without providing access to content of any other element of the document.
The limitations of representing document elements, generating signatures, recording electronic signatures for each element, determining modifications of state to a document element by superseding a proof and adding a separate transaction as a pointer to a first proof, or revoking a proof in a transaction, and providing access to content and a pointer, comprise an abstract idea of organizing human activity corresponding to legal interactions in the form of contracts.  The limitations comprising representing document elements, recording signatures, determining modifications, superseding or revoking a proof in a transaction, and providing access to document content or a pointer, under broadest reasonable interpretation, pertain to commercial or legal interactions in the form of contracts or sales activities.  That is, other than reciting, “providing a processor coupled to a memory”, “by the processor”, “onto the distributed ledger”, nothing in the claim elements preclude the steps from being interpreted as a method of organizing human activity pertaining to commercial or legal interactions.  Additionally, the claims recite adding transactions and pointers, but the transactions and pointers are merely recited as comprising data; there is no recitation of any processing performed to create, broadcast, or confirm the transactions/pointers.  If claim limitations, under broadest reasonable interpretation, cover a method of organizing human activity but for the recitation of generic 
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements of a processor, a distributed ledger, generating electronic signatures, and computing a cryptographic hash.  These elements are recited at a high level of generality (i.e., as a generic processor performing generic computer system functions of representing data, recording data, tracking modifications of data, adding transactions to ledgers, revoking data by adding annotated data to ledgers, and providing access to data, as well as employing generic algorithms to generate electronic signatures and compute cryptographic hash data) such that the limitations reciting functions of the computer apparatus amount to no more than mere instructions to apply the exception using generic computer elements.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they serve only to generally link the use of the abstract idea to a particular technological environment.  The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional elements of a processor, a distributed ledger, generating electronic signatures, and computing a cryptographic hash, amount to no more than generic computer elements for implementing the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 20-25 and 31-33 recite providing any of: fiduciary blockchain code (FBC) for a purchase order … and an invoice, and recording … actions on the distributed ledger; comparing a hash of a system state…and based on a positive comparison, verifying that the reconstructed system state is correct; providing a commitment to the reconstructed state in the distributed ledger; using one or more cryptographic element proofs… providing one or more documents… providing a document proof… when a modification is sent, introducing… a new cryptographic element proof into the ledger; introducing a new cryptographic element proof in to a particular document proof… updating the head element; obtaining a set of capabilities to verify an EP… generating a root object commitment… obtaining content… using the root object commitment and EPs in the distributed ledger to ascertain that the content they have received is authentic; providing a document proof for the document… a new cryptographic element proof is added to distributed ledger and the list of cryptographic element proofs is updated; verifying a document element by: obtaining the root object, head commitment and access to a commitment algorithm; generating, using the commitment algorithm, a commitment from the root object; obtaining content… generating, using the commitment algorithm, commitments to this element content… comparing the commitments… ascertaining that the document element is authentic.  
These limitations of providing code, recording data, comparing data, providing data, obtaining data, and generating data, serve only to further describe the implemented abstract idea.  Claim 31 recites the cryptographic element proof hides information committed to and wherein only original information stored in said electronic document management system can satisfy a commitment, and therefore recites only a data description.  The additional elements of 
Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the subset of managing human activity pertaining to a concept involving commercial or legal interaction involving contracts or sales activities; specifically, providing code, recording data, comparing data, providing data, obtaining data, generating data, and providing access to content and a pointer.  The claims at issue amount to nothing significantly more than a method for implementing the abstract idea using generic computer components, and do not transform the abstract idea into a patent-eligible invention. 
Accordingly, claims 19-25, 31-33 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 19-25, 31-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains 
With regard to claim 19, claim 19 recites, “…revoking… a cryptographic element proof of by annotating…in a separate transaction…”   Applicant’s PGPub discloses ([45]), “…To allow documents to be living, elements are allowed to be revoked or superseded by the parties that are attesting to a document.”  However, the specification does not specifically disclose the steps for ‘revoking’, nor for annotating a transaction nor for adding the transaction to a ledger; this therefore comprises an intended result without details of the necessary steps to accomplish the result.  The claim is therefore rejected as failing to comply with the written description requirement. Dependent claims 20-25, 31-33 inherit the same deficiency and are rejected for the same reason.  
With regard to claim 19, claim 19 recites, “…the second cryptographic element proof attests to the modified content of the document element, and by adding a separate transaction on the distributed ledger that acts as a pointer to the first cryptographic element proof pointing to the second cryptographic element proof… providing a pointer to the chain of Eps corresponding to that element…”  (Emphasis added.).  Applicant’s PGPub [45] discloses, “…To allow sharing, the element content to be shared is provided and the Element Proof is pointed to, to provide authentication of the content that has been shared…,” and PGPub [102] discloses, “…The SDS data structure instance that represents a specific express LC transaction holds pointers to the notarization information of all the relevant documents that have been provided by participants…”  These citations only cursorily disclose the pointers, and 


 Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
With regard to claim 19, the claim has been amended to recite, “…determining the modification of state to a document element by superseding, by the processor, a first cryptographic element proof in the distributed ledger corresponding to the document element, the superseding is defined by adding, by the processor, a second cryptographic element proof to said distributed ledger, wherein the second cryptographic element proof attests to the modified content of the document element, and by adding… a separate transaction on the distributed ledger that acts as a  pointer to the first cryptographic element proof pointing to the second cryptographic element proof thereby; or revoking a document element by revoking, by the processor, a cryptographic element proof of said cryptographic element proofs by annotating the cryptographic element proof in a separate transaction…”  The superseding and revoking are unclear.  For purposes of examination, the superseding and revoking are interpreted as adding a new block containing the modification within.  Dependent claims 20-25 and 31-33 inherit the same deficiency and are rejected for the same reason.  
With regard to claim 19, claim 19 recites, “…the second cryptographic element proof attests to the modified content of the document element, and by adding, by the processor, a separate transaction on the distributed ledger that acts as a pointer to the first cryptographic element proof pointing to the second cryptographic element proof… providing a pointer to the chain of Eps corresponding to that element…”  (Emphasis added.).  It is not clear how a pointer can be added from the first cryptographic element proof; if the first cryptographic element proof has already been ‘broadcast’ to the ledger, it would appear changes to it, such as adding a pointer from the element proof, could no longer be made.  The claim is therefore unclear and indefinite.  Dependent claims 20-25 and 31-33 inherit the same deficiency and are rejected for the same reason.  
With regard to claim 19, claim 19 recites, “… revoking a document element by revoking, by the processor, a cryptographic element proof of said cryptographic element proofs by annotating the cryptographic element proof…”
With regard to claim 21, claim 21 recites, “…a reconstructed system state…”  The recited ‘reconstructed system state’ is not clear.  Claim 22 recites, “…the reconstructed state’ and is rejected for the same reason.  Dependent claims 22 inherits the same deficiency and is rejected for the same reason.  
With regard to claims 20-22, 23-25, the claims recite the following which render them unclear:  
“fiduciary blockchain code (FBC)” as recited by at least claim 20.
“distributed ledger” as recited by at least claim 20.
“a commitment to said one or more documents…” as recited by claim 23.
“superseding proof element” as recited by at least claims 19, 24.
The terms noted above lack proper antecedent basis and render the claims indefinite.  Dependent claims 24-25 inherit the same deficiency and are rejected for the same reason.  
With regard to claims 21, 22,25, the claims recite the following which render them unclear:  
“hash of reconstructed system state” as recited by at least claim 21.
“the root object” as recited by at least claim 25.
The terms noted above are not defined by the claim, the specification does not lexicographically define the terms, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. If Applicant believes that the terms noted above are old and well known in the art, should expressly state on the record that the claim terms are old and well known in the art and provide appropriate evidence in support thereof (e.g. a U.S. Patent). Dependent claims 22 inherits the same deficiency and is rejected for the same reason.  
With regard to claims 31-33, the claims recite ‘committed to’ and ‘a commitment’.  However, the claims depend from claim 19 which recites, not ‘committing to’ but rather ‘allowing assent’.  It is not clear if the ‘assenting’ and ‘committing’ comprise the same or different steps.  Furthermore, the nature of the ‘committing’ is not clear.  The claims are therefore rejected for being unclear.
With regard to claim 31, the claim recites, “stored in said electronic document management system.”  (Emphasis added).  There is insufficient antecedent basis for electronic document management system in the claims.
With regard to claims 32-33, the claims recite the following which render them unclear:  		 “the root object”, as recited by claim 32-33
 “amended root object”, as recited by claim 32
 “head commitment”, as recited by claim 33
The terms noted above are not defined by the claim, the specification does not lexicographically define the terms, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. If Applicant believes that the terms noted above are old and well known in the art, should expressly state on the record that the claim terms are old and well known in the art and provide appropriate evidence in support thereof (e.g. a U.S. Patent).   Examiner also notes that searches of ‘root object’ and ‘element proof’ return no references, indicating Applicant is acting as own lexicographer; however, definitions have not been provided. 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20, 23-25, 31, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Yago (US 20150206106 A1) in view of Anderson (US Patent 6,609,200), in further view of Castinado (US Publication 2017/0132630). 
 With regard to claim 19,  Yago discloses A computer-implemented method using an electronic distributed ledger ("distributed ledger"), for superseding or revoking an element of a document stored on an electronic document management system (¶¶ [0054], [0058]),  the method comprising: providing a processor ([99], [100]) coupled to a memory ([100], “…a computer program stored in the computer…”); representing, by the processor, the document as consisting of elements, wherein an element is a portion of the document or the entire document (¶¶ [0046], [0057], [0065], Figures 2, 3, 4); generating electronic signatures to each of the elements of one or more entities ([52], signatures added to the contract; where contract, as the entire document, is interpreted as comprising the element); [65]); computing a cryptographic hash of each of the elements ([65], “… second user device 410 may "sign" the contract through recording, by the processor onto the distributed ledger, electronic signatures to each of the elements  by one or more entities by recording a cryptographic element proof (EP) (¶¶ [0013], [52], [0056], [0057], [0065], [0072], Figures 9, 10), … wherein the cryptographic EP includes a computed cryptographic datum … together with the electronic signatures of one or more entities with the entities’ private keys ([52], [65]); determining modification of state to a document element by superseding, by the processor, a first cryptographic element proof in the distributed ledger corresponding to the document element, the superseding is defined by adding, by the processor, a second cryptographic element proof to said distributed ledger, wherein the second cryptographic element proof attests to the modified content of the document element ([72], [73]); or revoking a document element by revoking, by the processor, a cryptographic element proof of said cryptographic element proofs ([72]); and subsequent to superseding or revoking the document element, providing access, by the processor, to the content of the document element ([54], [72], [73], 75], [76]) and also providing a pointer … to that element ([54], [75], [76]), thereby providing authentication of the content and a means to determine whether the content has been superseded or revoked, without providing access to content of any other element of the document (54], [75], [76]).
Yago discloses recording EPs as above, but does not specifically disclose an EP for each element, or hash of the element.  However, Anderson discloses recording a cryptographic element proof (EP), for each element, (Col. 20 lines 32-50 and Col. 21 lines 38-65), wherein the cryptographic EP comprises a computed cryptographic hash of the element together with electronic signatures of one or more entities with the entities’ private keys (Col. 20 .  Yago also discloses providing access to the content of the document element as discussed above ([54]), but does not specifically disclose the EP corresponding to the element.  However, Anderson discloses the EP corresponding to the element (Col. 20 lines 32-50 and Col. 21 lines 38-65). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the ledger-recorded data methods and system as disclosed by Yago with the modification of accommodating specific elements as disclosed by Anderson because the added convenience, flexibility and security of the electronic contracts would have increased customer satisfaction (Anderson, Col. 8 lines 53-56).
Yago discloses  a pointer to a contract or certificate issued on the public ledgers, ([54]) and superseding or revoking (see [70]- [72], executing an alternative or cancelling a contract process), but does not specifically disclose superseding or revoking by adding a separate transaction or annotating the EP that acts as a pointer… to the first cryptographic element proof pointing to the second cryptographic element proof; or providing a pointer to the chain of Eps corresponding to that element…the document having a head commitment that includes the first cryptographic element proof and the subsequent cryptographic element proofs pointed to until a terminal element proof.  However, Castinado discloses superseding or revoking…by adding a separate transaction or an annotated transaction that acts as a pointer… to the first cryptographic element proof pointing to the second cryptographic element proof ([199]); or providing a pointer to the chain of Eps corresponding to that element ([199])…the document having a head commitment that includes the first cryptographic element proof and the subsequent cryptographic element proofs pointed to until a terminal element proof ([199], .  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the ledger-recorded data methods and system as disclosed by Yago, as modified by the feature for accommodating specific elements as disclosed by Anderson, with the further modification of adding pointers as disclosed by Castinado because the technique would secure access to sensitive information (see Castinado, [37], [38]).

 With regard to claim 20, Yago, in view of Anderson, in further view of Castinado, disclose the limitations of claim 19 as discussed above.  Yago further discloses providing any of: fiduciary blockchain code (FBC) for a purchase order for actions of creating, modifying, financing, and performing related transactions in a secure manner on the distributed ledger that can be audited at any time during life cycle of the purchase order by a third party (¶¶ [0057], [0058], [0060]); and an FBC for an invoice for actions of creating, discounting, and transferring securely on the distributed ledger (¶ [0096], fig. 8 & related text); and recording said actions on the distributed ledger (¶¶ [0058], [0060], [0066]). 

With regard to claim 23, Yago, in view of Anderson, in further view of Castinado, disclose the limitations of claim 19 as discussed above.  Yago further discloses using one or more cryptographic element proofs to data held on other systems, said cryptographic element proofs hiding information committed to and binding to that information, wherein only original information stored in said other systems can satisfy a commitment (¶¶ [0013], [0056],[0057], [0065]-[0067]; fig. 9 & 10 & related text]); wherein a commitment to said one or more documents comprises…element proofs (EPs) of said elements inside a distributed ledger (¶¶ [0013], [0056], [0057], [0065], [0066]; fig. 9 & 10 & related text]). 
Yago but does not specifically disclose providing one or more documents, each document consisting of document elements; distinct cryptographic element proofs (EPs), or providing a document proof including a head element, and said one or more EPs.  Anderson discloses distinct cryptographic element proofs (EPs) and further discloses providing one or more documents, each document consisting of document elements (Col. 20 lines 32-50, Col. 21 lines 30-33 and Col. 21 lines 38-65), providing a document proof including a head element, and one or more EPs (Col. 20 lines 7-13, 22-35, Figure 34).    
Yago but does not specifically disclose when a modification is sent, introducing, via a set of transactions, a new cryptographic element proof into the ledger that represents a superseding cryptographic element proof of a particular cryptographic element proof. However, Castinado discloses when a modification is sent, introducing, via a set of transactions, a new cryptographic element proof into the ledger that represents a superseding cryptographic element proof of a particular cryptographic element proof ([199]-[200], [167]).  It is noted that the language ‘when a modification is sent’ comprises conditional language; in the event the modification is not sent, the ‘introducing’ step does not occur.

With regard to claim 24, Yago, in view of Anderson, in further view of Castinado, disclose the limitations of claim 23 as discussed above. Yago discloses introducing a new... element proof (¶ [0067]), but does not specifically disclose a new cryptographic element proof in to a particular document proof, or updating the head element to include a commitment to the new cryptographic element proof.  Anderson discloses introducing a new cryptographic element proof  in to a particular document proof; and updating the head element to include a commitment to the new cryptographic element proof. (Col. 20 lines 7-14, 22-30, Col. 20 line 54- Col. 21 line 9).

With regard to claim 25, Yago, in view of Anderson, in further view of Castinado, disclose the limitations of claim 24 as discussed above.  Yago discloses obtaining a set of capabilities to verify an EP by obtaining a root object having a capability to know the identifiers for all of the EPs; generating a root object commitment; through the granted set of capabilities, obtaining content for a subset of the EPs; and using the root object commitment and EPs in the distributed ledger to ascertain that the content they have received is authentic.  (¶¶ [0013], [0056], [0057], [0065]-[0067], Figures 9, 10 and related text).  Anderson further disclose the newly amended EP's (Col. 20 lines 32-50, Col. 21 lines 30-33 and Col. 21 lines 38-65).  Examiner points out that ‘to verify an EP by obtaining a root object having a capability to know the identifiers for all of the EP’s…’, ‘to ascertain that the content they have received is authentic…’ comprise intended use language and do not bear full patentable weight (See MPEP 2103 I C.).  Furthermore, it is noted that the ‘root object’ is unclear as discussed above under 35 USC 112(b); and is interpreted as the unhashed version of the document portion corresponding to the EP.

With regard to claim 31, Yago, in view of Anderson, in further view of Castinado, disclose the limitations of claim 19 as discussed above.  Yago further discloses the cryptographic element proof hides information committed to and wherein only original information stored in said electronic document management system can satisfy a commitment ([54], [65], where in 

With regard to claim 32, Yago, in view of Anderson, in further view of Castinado, disclose the limitations of claim 19 as discussed above.  Yago further discloses providing a document proof for the document, the document proof including a head element which is a commitment to a root object that has the identifiers and type for all the EPs and a list of each of the cryptographic element proofs ( [74], where it is noted that the contents of the document proof comprise non-functional descriptive material, as the contents are not functionally related to the method), so that when an addition is made to a document, a new cryptographic element proof is added to distributed ledger and the list of cryptographic element proofs is updated in the root object, and the head element is updated to be a commitment to the amended root object ([75], [76] subsequent transaction to the contract in the ledger). 


Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yago (US 20150206106 A1) in view of Anderson (US Patent 6,609,200), in further view of Castinado (US Publication 2017/0132630), in further view of Dickenson (US Patent 7,187,771).
With regard to claim 21, Yago, in view of Anderson, in further view of Castinado, disclose the limitations of claim 19 as discussed above.  Yago further discloses a hash of system state in the distributed ledger (¶¶ [0013], [0040], [0057]-[0060], [0065]-[0066] but does not specifically cross validating a reconstructed system state by comparing a hash of a system state …to a hash of the reconstructed system state and based on a positive comparison, verifying that the reconstructed system state is correct.  However, Dickenson discloses cross validating a reconstructed system state by comparing a hash of a system state … to a hash of the reconstructed system state and based on a positive comparison, verifying that the reconstructed system state is correct (Col. 27 line 57-Col. 28 line 34, Figure 11). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the ledger-recorded data methods and system as disclosed by Yago, as modified by the feature for accommodating specific elements as disclosed by Anderson, as modified with the adding of pointers as disclosed by Castinado, with the further modification of verifying through cross-validating as disclosed by Dickenson, because a server-based authentication would have improved security of the system and method (See Dickenson, Col. 2 lines 34-45).

With regard to claim 22, Yago, in view of Anderson, in further view of Castinado, in further view of Dickenson, disclose the limitations of claim 21 as discussed above.  Yago further discloses providing a commitment…in the distributed ledger (¶¶ [0013], [0054], [0058], [0065], [0066]).  Examiner points out that ‘to allow future reconstructions…’ comprises the intended use of providing a commitment; however, in the interest of compact prosecution, Examiner supplies that Dickenson further discloses providing a commitment to the reconstructed state…to allow future reconstructions of document state to prove that they are correct (Col. 28 lines 35-44, Figure 11).  


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Yago (US 20150206106 A1) in view of Anderson (US Patent 6,609,200), in further view of Castinado (US Publication 2017/0132630), in further view of Davis (US Publication 2017/0134280). 
With regard to claim 33, Yago, in view of Anderson, in further view of Castinado, disclose the limitations of claim 32 as discussed above.  Yago further discloses obtaining the root object, head commitment and access to a commitment algorithm; generating, using the commitment algorithm, a commitment from the root object ([74], [65], where obtaining the root object/head commitment are interpreted as the current, un-hashed contract/document element ([74]), the algorithm is interpreted as hash algorithm [65]); obtaining content for a subset of the EPs referred to in the root object ([74], [65]); generating, using the commitment algorithm, commitments to this element content ([74], [65]).  Yago does not specifically disclose authenticating the document element.  However, Davis discloses comparing the commitments to the root object and element content with the corresponding EPs in the distributed ledger, thereby ascertaining that the document element is authentic ([25], [26], [46]-[50], where EP is interpreted as the hash of the original ‘document’). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the ledger-recorded data methods and system as disclosed by Yago, as modified by the feature for accommodating specific elements as disclosed by Anderson, as modified with the adding of pointers as disclosed by Castinado, with the further validation technique of Davis because allowing users the ability to verify data/transactions would increase efficiency and accuracy (See Davis [3]). 

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
WO 2017/136879.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret M. Neubig whose telephone number is (571)270-0437.  The examiner can normally be reached on Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685